ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                       Zickuhr v. Ericsson, Inc., 2011 IL App (1st) 103430




Appellate Court            AMY ZICKUHR, Individually and as Special Administrator of the Estate
Caption                    of Richard Campbell, Deceased, and FLORENCE CAMPBELL,
                           Plaintiffs-Appellees, v. ERICSSON, INC., Defendant-Appellant.



District & No.             First District, Sixth Division
                           Docket No. 1-10-3430


Filed                      September 30, 2011


Held                       In an action arising from the death of plaintiff’s decedent from
(Note: This syllabus       mesothelioma allegedly caused by his exposure to defendant’s asbestos-
constitutes no part of     containing electrical cables, the appellate court affirmed the denial of
the opinion of the court   defendant’s motion for judgment n.o.v. or a new trial and held that OSHA
but has been prepared      regulations were properly excluded, that the trial court cured any error
by the Reporter of         resulting from improper statements made during closing arguments by
Decisions for the          plaintiffs’ counsel, and that plaintiffs’ failure to disclose that one of their
convenience of the         witnesses would testify that plaintiff’s exposure to the asbestos
reader.)
                           contributed to his disease did not violate Supreme Court Rule 213.


Decision Under             Appeal from the Circuit Court of Cook County, No. 08-L-005433; the
Review                     Hon. Richard Elrod, Judge, presiding.


Judgment                   Affirmed.
Counsel on                 Mark I. Tivin and Jeffrey S. Hood, both of O’Connell, Tivin, Miller &
Appeal                     Burns, LLC, of Chicago, and H. Lane Young, Ollie M. Harton, and
                           Hawkins Parnell, all of Thackston & Young LLP, of Atlanta, Georgia, for
                           appellant.

                           William Connelly and Nicholas J. Vogelzang, both of Connelly &
                           Vogelzang LLC, and Konstantine Sparagis and Babak Bakhtiari, both of
                           Law Offices of Konstantine Sparagis, PC, both of Chicago, for appellees.


Panel                      PRESIDING JUSTICE R. GORDON delivered the judgment of the court,
                           with opinion.
                           Justices Garcia and Lampkin concurred in the judgment and opinion.



                                            OPINION

¶1          Following a jury trial, the jury awarded Richard Campbell’s estate $1.5 million in
        damages as a result of defendant Ericsson, Inc.’s negligence in causing Richard’s
        mesothelioma death from exposure to defendant’s asbestos-containing electrical cables.
        Ericsson later filed a posttrial motion for judgment notwithstanding the verdict or,
        alternatively, for a new trial, which was denied.
¶2          On appeal, defendant contends the trial court erred in denying its posttrial motion
        because: (1) the evidence established that the cable the decedent worked with lacked
        asbestos; (2) plaintiffs failed to establish that the cable was the cause of the decedent’s
        mesothelioma; (3) the trial court’s exclusion of the Occupational Safety and Health
        Administration regulations prejudiced defendant; (4) plaintiffs’ improper statements during
        closing arguments were prejudicial and deprived defendant of a fair trial; and (5) the trial
        court abused its discretion by allowing plaintiffs’ controlled expert Dr. Steven Dikman to
        testify that defendant’s cables were a contributing cause of the decedent’s mesothelioma. We
        affirm.

¶3                                        BACKGROUND
¶4          Plaintiffs Richard Campbell (the decedent) and his wife Florence Campbell brought this
        negligence action against defendant on a claim that the decedent developed mesothelioma
        from exposure to asbestos-containing electrical cable manufactured by defendant. The
        decedent was diagnosed with mesothelioma in March 2008 and subsequently died from the
        illness on February 1, 2009. Plaintiffs’ complaint was amended in February 2009 to include
        wrongful death and survivor counts.
¶5          From 1955 to 1985, the decedent worked at U.S. Steel’s South Works plant, where he


                                                -2-
       drove a boom truck for the electric shop and performed maintenance functions. The position
       required the decedent to repair industrial wire, replace burnt cables, pull cable in and out of
       pipe conduit and take scrap cable to the salvage yard. Such duties involved the cutting and
       stripping of electrical wires and cables. The decedent claimed that his work produced
       asbestos dust that he disposed of using a coal shovel at the end of each workday.
¶6          The wire and cable used at South Works plant were originally manufactured and sold by
       Anaconda Wire and Cable Company (Anaconda). In 1974, Anaconda acquired Continental
       Wire and Cable (Continental) and in approximately 1980, Ericsson acquired Anaconda.
       Plaintiffs allege the wire and cable Anaconda sold to South Works contained asbestos.
       Plaintiffs further allege that as Anaconda’s successor-in-interest, the defendant was negligent
       in failing to adequately warn of the dangers of asbestos exposure when using its products.
¶7          Plaintiffs originally brought action against several additional defendants for selling other
       asbestos-containing products to South Works without proper warning of asbestos danger.
       The other defendants settled, leaving Ericsson as the only remaining defendant at trial. After
       the jury verdict, the trial court entered judgment on the verdict but reduced the award to
       $560,000 to give the defendant credit for setoffs due to the prior settlements. Plaintiffs’ case
       was consolidated with the case of Scott v. Ericsson, Inc., No. 08 L 13715, and the jury found
       in favor of Ericsson and against the Scott estate. The Scott estate did not appeal that decision.
       Raymond Scott was a union electrician who developed mesothelioma after working at U.S.
       Steel from 1970 until its close.1

¶8                                            The Trial
¶9                                     Decedent’s Testimony
¶ 10       Prior to his death, the decedent testified in a videotaped deposition to working with
       Anaconda’s electrical wire at U.S. Steel, which contained asbestos. He recalled observing
       Anaconda cable in the 1950s and 1960s that designated “Anaconda” printed on its cable
       jackets and on the cable. The decedent testified that he knew the Anaconda cable was
       insulated with asbestos because the word “asbestos” was printed on its cable reels also. The
       decedent did not recall working with any product labeled “Continental.”
¶ 11       The decedent testified that he worked with Anaconda wire and cable containing asbestos
       from 1955 to 1984 at U.S. Steel. He was diagnosed with mesothelioma in March 2008. The
       decedent testified that he stripped cable every day and would take the scrap cable out to the
       salvage yard and use shredders to strip the cable. He testified to stripping miles of cable. He
       would first shave off the insulation that covered the wires in the cable to save the copper core
       for salvage. His cable stripping work took place in a shanty where the shredding machine
       was located. During the shredding process, the shanty became so dusty that he “couldn’t
       breathe.” The dust from the cable shredding would cover him from head to toe, and the dust
       attached onto his clothes and hair. In addition, the decedent testified that as part of his
       maintenance duties he would repair old industrial wire, which involved stripping the wire


               1
               The record does not reflect the year that U.S. Steel closed.

                                                  -3-
       and installing lug nuts and cleaning the end of the cable with a knife when the cable burned
       up, and again removing the insulation. The decedent testified that cables used for electrical
       power in the plant frequently burned up and had to be replaced. These processes also created
       dust as well. When decedent pulled the wires and cable through conduit, dust was also
       created because debris would accumulate in the conduit and created dust when the cable was
       pulled. The decedent remembered seeing reels of Anaconda asbestos wire at U.S. Steel in the
       1960s, but could not definitively recall seeing it there in the 1970s, but he did pull out old
       cable and wire on a continuous basis up until 1984. He knew the Anaconda wire was
       asbestos-insulated because he observed the word “asbestos” on the reels.

¶ 12                                Raymond Scott’s Testimony
¶ 13       Raymond Scott testified via videotaped disposition on behalf of plaintiffs that while
       working at U.S. Steel beginning in the 1970s, he observed cable spools that read “asbestos
       Continental Cable Company.” Scott testified that by stripping these cables, dust was
       produced and the workmen who stripped these cables were exposed to this dust on a daily
       basis for years. Scott also contracted mesothelioma and died prior to trial.

¶ 14                                  Erich Kothe’s Testimony
¶ 15       Erich Kothe, an engineer employed by Anaconda from 1951 to 1986, testified in a
       videotaped evidence deposition on behalf of plaintiff as a corporate representative of
       defendant. Kothe helped develop Anaconda’s wire and cable products. He testified that
       Continental manufactured asbestos-containing wire from 1946 to 1984. He testified that
       chrysotile was the type of asbestos Continental used.
¶ 16       Kothe noted that although Anaconda acquired Continental in 1974, Anaconda stopped
       producing asbestos-containing cable in 1946, except by special order and that was usually
       varnish cambric cable, which was produced into the 1950s. Kothe testified that not only was
       wire with asbestos a health hazard, it was an unsuitable material in wiring cable and he does
       not know why it was even used. He testified the word “asbestos” was never printed on any
       Anaconda or Continental cable reels. He further testified that while he was employed at
       Anaconda, the company did not have the technology to print the name “Anaconda” directly
       on any cable jackets, the cable, or on the reels that contained asbestos.
¶ 17       Kothe testified that in the 1970s he visited the factory in Mexico where Continental
       added asbestos to its wire. He observed that Continental was coating wire with asbestos and
       did so from 1970 to 1984. Kothe testified that the Continental personnel would wear
       respirators around the asbestos because of the asbestos dust in the atmosphere. The Mexican
       factory also had a ventilation system to keep the dust from penetrating the rest of the factory
       “for the health of the employees.” The personnel that handled the asbestos wore spacesuits,
       in which their heads were totally enclosed with air pumped into their suits in order to avoid
       any exposure to the asbestos dust.
¶ 18       Kothe testified that the first test defendant conducted concerning asbestos’s dangers
       occurred in the 1990s as a result of an asbestos lawsuit against Ericsson. At that time, the
       tests were performed on Anaconda wire, but it has never been performed on Continental

                                                -4-
       wire. Defendant’s lawyers had the test performed. They found some asbestos fibers were
       released into the air when wire from a reel labeled “Anaconda” was stripped. However,
       Kothe testified that when Anaconda sold varnish cambric cable that contained asbestos, it
       did not believe the product was hazardous because it contained saturated asbestos as opposed
       to raw asbestos. Kothe testified that defendant knew its customers would cut and strip its
       wires, but he said those actions released such small amounts of asbestos that it would not
       cause disease. Kothe conceded that Anaconda’s own corporate literature stated “Anaconda
       Continental.” These brochures referenced asbestos-containing wire and were offered and
       received in evidence and published to the jury. Kothe confirmed that when wire is pulled
       through conduit, the casing can become damaged.

¶ 19                              Dr. Steven Dikman’s Testimony
¶ 20       Dr. Steven Dikman, a pathologist, was plaintiffs’ controlled expert practicing pathology
       at Mount Sinai Hospital in New York City since 1969. Dr. Dikman testified that Mount Sinai
       Hospital conducts a significant amount of clinical and experimental research investigating
       asbestos effects. Dr. Dikman testified that exposure to any type of asbestos can cause
       mesothelioma.
¶ 21       Dr. Dikman was asked a hypothetical question to establish the causation of decedent’s
       mesothelioma. Ericsson objected based on Illinois Supreme Court Rule 213 (eff. Jan. 1,
       2007) grounds. The trial court overruled the objection and Dr. Dikman opined that plaintiff’s
       occupational exposure to significant asbestos dust would be a contributing factor to
       mesothelioma. Dr. Dikman testified that exposure to asbestos “may be present for 50 years
       [in the pleura or lung area] after exposure.”

¶ 22                               Dr. Arnold Brody’s Testimony
¶ 23       Dr. Arnold Brody is currently a professor of molecular and biomedical sciences at North
       Carolina State University with a master’s degree in anatomy and a doctorate degree in cell
       biology who previously participated in the university’s toxicology curriculum. Dr. Brody
       testified as a controlled expert for plaintiffs. Dr. Brody opined that all types of asbestos can
       cause all of the asbestos-related diseases including mesothelioma, that it is the asbestos that
       escapes the product and is inhaled that causes the disease. Dr. Brody opined that, based on
       his research, chrysotile asbestos alone causes mesothelioma. Dr. Brody testified “we find
       chrysotile asbestos in the lungs of people decades after they’ve died.” But, he noted the
       asbestos concentration in ambient air is small enough to breathe without risking disease. Dr.
       Brody also testified that he possessed no knowledge on the specific mechanics of wire
       products.

¶ 24                              Regis Lageman’s Testimony
¶ 25       Regis Lageman testified on behalf of plaintiff as an adverse witness and also as
       defendant’s corporate representative most knowledgeable on what defendant knew
       concerning asbestos’s health risks. Lageman holds a bachelor of science degree in electrical


                                                 -5-
       engineering from Johns Hopkins University and worked closely with defendant’s cable and
       wire as he transitioned through the positions of specifications engineer, product engineer, and
       senior process engineer at Continental from 1967 to 1977. Lageman testified that the
       defendant is the entity responsible for all prior Anaconda and Continental products. He
       verified Continental produced some asbestos-containing wire until 1984. He testified that
       asbestos-containing wires were labeled “asbestos; varnish Cambric asbestos-insulated wire”
       on the spools. But, Lageman testified that the wires had no warning labels, because the
       company believed no dangerous fibers were released when cutting or stripping the wire. He
       testified that the defendant waited until the 1990s to test its asbestos-containing wire, because
       the defendant had no evidence fibers were being released prior to the 1990s asbestos lawsuit
       against Ericsson.
¶ 26       Lageman testified that U.S. Steel was a “big customer” of defendant’s soaking pit wire,
       which was partially composed of asbestos. Lageman testified that the majority of asbestos
       used was chrysotile asbestos and used for soaking pits in steel mills. Each spool of soaking
       pit wire would contain nearly a mile’s length of wire. Lageman acknowledged that the wire
       and cable that the decedent described that he stripped would have contained asbestos, but
       based on the same description, it was not wire that was sold by defendant. He testified that
       the defendant did not presently have records indicating where defendant had sent its
       asbestos-containing wire and cable.

¶ 27                                   OSHA Regulations
¶ 28        The defendant attempted to introduce into evidence the asbestos regulations of the
       Occupational Safety and Health Administration (OSHA), claiming OSHA regulations
       showed the asbestos-containing wire did not require a warning label because the fiber it
       foreseeably released fell within the permissible exposure limit. Plaintiffs objected and the
       trial court excluded this evidence, citing that OSHA regulations apply only to employer-
       employee relationships, and since the decedent was not defendant’s employee, OSHA
       regulations were irrelevant.

¶ 29                                       Closing Arguments
¶ 30       During closing arguments, plaintiffs asked the jury to award damages within the range
       of $7 to $14 million. Plaintiffs then said, “It’s a total win for this corporation if you don’t
       come back with a substantial verdict. It’s an absolute win.” Defendant objected. After
       sustaining the objection, the trial judge admonished the jury by saying, “What is a win or a
       loss I think is irrelevant. What is relevant is if you find that the defendant is liable then the
       plaintiffs are entitled to be fairly [compensated] for their losses. Who wins or loses is not the
       issue here.”

¶ 31                                     ANALYSIS
¶ 32       On appeal, defendant contends that the trial court erred in denying its posttrial motions
       for judgment notwithstanding the verdict or, alternatively, for a new trial because (1) the


                                                 -6-
       evidence established that the cable and wire the decedent worked with lacked asbestos; (2)
       plaintiff failed to establish that defendant’s cable and wire was the cause of decedent’s
       mesothelioma; (3) defendant was prejudiced by the exclusion of OSHA regulations; (4)
       defendant was prejudiced and deprived of a fair trial by plaintiff’s improper statements
       during closing arguments; and (5) the trial court erred by allowing plaintiff’s controlled
       expert, Dr. Steven Dikman, to testify that defendant’s cable and wire was a contributing
       cause of the decedent’s mesothelioma when that testimony was not disclosed under Illinois
       Supreme Court Rule 213.

¶ 33                           Judgment Nothwithstanding the Verdict
¶ 34        The defendant first argues that the trial court’s judgment must be reversed and a
       judgment should be entered in favor of defendant notwithstanding the jury verdict, claiming
       (1) that there was no evidence that defendant’s cable and wire contained asbestos; and (2)
       that there was no evidence that the cable and wire caused mesothelioma and decedent’s
       death.
¶ 35        Judgments notwithstanding the verdict are proper only where all the evidence viewed
       most favorably to the opponent so overwhelmingly favors the movant that no contrary verdict
       could ever stand. Maple v. Gustafson, 151 Ill. 2d 445, 453 (1992). It is the province of the
       jury to resolve conflicts in the evidence, to pass upon the credibility of the witnesses and to
       decide what weight should be given to the witnesses’ testimony. Maple, 151 Ill. 2d at 452.
       On review of a trial court’s decision to deny a motion for a judgment notwithstanding the
       verdict, all of the evidence must be reviewed in a light most favorable to the opponent of the
       motion. Thacker v. UNR Industries, Inc., 151 Ill. 2d 343, 353-54 (1992). A court does not
       weigh the evidence, nor is it concerned with the credibility of the witnesses; rather, it may
       only consider the evidence and any inferences therefrom, in the light most favorable to the
       party resisting the motion. Mizowek v. De Franco, 64 Ill. 2d 303, 309-10 (1976). A judgment
       notwithstanding the verdict is not appropriate if “reasonable minds might differ as to the
       inferences or conclusions to be drawn from the facts presented.” Pasquale v. Speed Products
       Engineering, 166 Ill. 2d 337, 351 (1995).
¶ 36        In a cause of action for negligence or strict product liability arising from alleged exposure
       to asbestos, a plaintiff must prove that the defendant’s asbestos was the cause in fact of the
       injury. Thacker, 151 Ill. 2d at 354. To prove causation in fact, the plaintiff must prove
       medical causation, i.e., that exposure to asbestos caused the injury, and that it was the
       defendant’s asbestos-containing product which caused the injury. Thacker, 151 Ill. 2d at 354.
¶ 37        To meet this burden, a plaintiff must show that the injured party was exposed to the
       defendant’s asbestos through proof that “he regularly worked in an area where the
       defendant’s asbestos was frequently used” and the injured party worked in sufficient
       proximity to this area so as to come into contact with the defendant’s product. Thacker, 151
       Ill. 2d at 359. This test is often referred to as the “frequency, regularity and proximity” or
       “substantial-factor” test.
¶ 38        This was a highly contested case and the jury verdict was based on who the jury believed
       was telling the truth. In the case at bar, the decedent testified that he worked with asbestos-

                                                  -7-
       containing Anaconda wire from 1955 to 1984 at U.S. Steel. He drove a boom truck for the
       electric shop and performed maintenance functions which included repairing industrial wire,
       replacing burnt cables, pulling wire cable in and out of pipe conduit and transporting scrap
       cable to the salvage yard. The decedent’s duties involved the cutting and stripping of
       electrical wires and cables. The decedent testified that the cutting and stripping of the wire
       and cable produced asbestos dust that he disposed of using a coal shovel at the end of each
       work day.
¶ 39       The wire and cable used at U.S. Steel were originally manufactured and sold by
       Anaconda, which stopped producing cable containing asbestos in the 1950s. Anaconda
       acquired Continental in 1974 and Continental manufactured cable containing asbestos from
       1946 to 1984. Defendant acquired Anaconda in 1980.
¶ 40       Erich Kothe, an engineer employed by Anaconda from 1951 to 1986, testified on behalf
       of plaintiff, as defendant’s corporate representative, in a videotape deposition. Kothe helped
       develop Anaconda’s wire and cable products. Kothe testified that the first test defendant
       conducted concerning asbestos dangers occurred in the 1990s as a result of an asbestos
       lawsuit filed against the defendant. Defendant’s lawyers had the test performed. The test
       result showed that some asbestos fibers were released into the air when wire from a reel
       labeled “Anaconda” was stripped. However, Kothe testified that when Anaconda sold
       varnish cambric cable that contained asbestos, it did not believe the product was hazardous
       because it contained saturated asbestos as opposed to raw asbestos. Kothe testified that the
       defendant knew its customers would cut and strip its wires, but that those actions released
       such small amounts of asbestos that it would not cause disease. The defendant never
       contemplated that someone would use a shredding machine. Kothe conceded that
       Anaconda’s own corporate literature stated “Anaconda Continental.” These brochures
       referenced asbestos-containing wire and were offered and received in evidence and published
       to the jury.
¶ 41       Regis Lageman, defendant’s other corporate representative, testified on behalf of the
       plaintiff as an adverse witness that Continental made asbestos-containing wire in the 1970s
       and shipped it to steel mills. He testified that the defendant “comb[ed] the felted asbestos
       onto the wire” from 1967 to 1984. The defendant purchased 4 to 5 tons of asbestos annually
       starting in 1967, which was gradually reduced to zero by 1984. The type of asbestos used was
       80% to 95% long-fiber chrysotile asbestos, which was better for wire creation. Lageman
       acknowledged that Continental’s catalogues listed U.S. Steel as a customer and claimed that
       “U.S. Steel was a big customer for soaking pit cable,” and that “part of the insulation system
       and part of the jacket is asbestos.” Soaking pit cable, which contained some asbestos, was
       sold to U.S. Steel until 1984. He testified the company’s asbestos-coated wire would be
       labeled “asbestos; varnish cambric asbestos-insulated wire” on the spools.
¶ 42       Further, Lageman testified that the wires contained no warning labels because the
       defendant believed that no dangerous fibers were released when the wire was cut or stripped.
       He testified that the defendant waited until the 1990s to test its wires that contained asbestos
       because it had no evidence that fibers were being released until it was made a defendant in
       a lawsuit.


                                                 -8-
¶ 43       The defendant, in its brief to this court, indicate that there was no evidence that the wire
       and cable shredded by the decedent and Scott contained asbestos and was sold to U.S. Steel
       by defendant. It based its argument on the following testimony of Lageman:
                  “Q. Mr. Lageman, did you read Mr. Campbell and Mr. Scott’s depositions?
                  A. Yes, I have.
                  Q. And did you see their description of the cables that they worked with that they
              believed contained asbestos that would have been manufactured by Anaconda or
              Anaconda Continental?
                  A. Yes, I did review that in detail.
                  Q. Did they describe any Anaconda Continental wires or cables that would have
              ever had asbestos in their coverings?
                  A. Based on the descriptions that they gave in the depositions, there was no wire
              or cable that we’ve ever manufactured that I could have fit into that specification.
              There was a general indication of the wire but nothing specific enough for me to
              narrow down as to type.
                  Q. Did Continental or Anaconda Continental ever sell a cable that just had the
              name ‘Anaconda’ on the cable or the reel?
                  A. You’re talking about the Anaconda Continental entity?
                  Q. Yes.
                  A. That just had Anaconda on it, no. The reels were not printed.
                  Q. So if Mr. Campbell identified an Anaconda-only cable, would that have been
              something that was manufactured by Continental or Anaconda Continental?
                  ***
                  A. He indicated in his deposition that there was the word ‘Anaconda’ and
              sometimes the word ‘asbestos’ on a reel. At the Continental wire facility that became
              Anaconda which became Anaconda Ericsson, we did not surface print or paint a
              name on the reel because the reels were potentially reusable.
                  Q. And did Anaconda Continental ever sell any cable that just said ‘Anaconda’
              on the reel?
                  A. No. That would have been incorrect. We were part of Anaconda, but we were
              the Anaconda Continental Division.
                  Q. And if Mr. Scott identified using Anaconda Continental cable in the 1960s,
              would that have been possible?
                  A. No. Anaconda Continental didn’t exist as a legal entity until late 1973 or ‘74.
              Prior to that, we were actual competitors.
                  Q. You mentioned this a second ago, but did Anaconda Continental ever print the
              word ‘asbestos’ on its reels?
                  A. No. That wouldn’t make sense. The reels were returnable and–
                  ***


                                                 -9-
                   Q. If Mr. Scott or Mr. Campbell saw the word ‘asbestos’ on a wire and cable reel,
               would that have been an Anaconda Continental reel?
                   A. We never printed the word ‘asbestos’ on any cable.
                   ***
                   Q. How about on the reels?
                   A. The word ‘asbestos’ never appeared on the reels.
                   Q. Was Anaconda Continental able to print on the covering of a wire or cable that
               contained asbestos?
                   A. The short answer is no.
                   Q. All right, sir. If Mr. Scott or Mr. Campbell saw printing on a cable
               manufactured by Anaconda Continental, would the covering of that cable have
               contained asbestos?
                   A. No. At the time we’re talking about manufacturing from ’77 to ’84, the
               asbestos cable was essentially braided so it was an uneven covering, and we weren’t
               able to print on uneven coverings.
                   Q. Could you print on the smooth rubber or Neoprene coverings of the cables?
                   A. Yes. Any jacket that was smooth like rubber, Neoprene, PVC, we could print
               on with a print wheel.
                   Q. Did Anaconda Continental rubber or Neoprene, did it ever contain asbestos?
                   A. No, the compounds for the jacket did not.”
       Yet, Lageman acknowledged that the cable and wire the decedent described contained
       asbestos.
¶ 44       Raymond Scott, an electrician whose work duties involved handling wire and cable at
       U.S. Steel, beginning in the 1970s, essentially corroborated the decedent’s testimony. Scott
       observed cable spools that read, “Asbestos Continental Cable Company.” Scott testified that
       by stripping these cables dust was produced and that the workers who stripped these cables
       were exposed to this dust on a daily basis for years.
¶ 45       In viewing the evidence, defendant’s argument that there was no evidence that any of the
       defendant’s products used at U.S. Steel contained asbestos is without merit. Kothe, a
       corporate representative of defendant and the engineer primarily employed by Anaconda, a
       company the defendant purchased, verified the presence of asbestos on wire and cable,
       produced by Anaconda and later Continental, used at U.S. Steel. Regis Lageman, defendant’s
       corporate representative, testified that Continental, a company acquired by defendant,
       manufactured wire and cable with asbestos. Defendant purchased 4 to 5 tons of asbestos
       annually starting in 1967, which was gradually reduced to zero by 1984 and defendant
       “comb[ed] the felted asbestos onto the wire” from 1967 to 1984. Lageman opined that from
       the testimony of the decedent and Scott, “there was no wire or cable that we’ve ever
       manufactured that I could have fit into that specification.”
¶ 46       As a result, there was evidence that defendant’s cable and wire contained asbestos during
       1970 to 1984. The decedent and/or Scott described either Anaconda wire or Anaconda-


                                               -10-
       Continental wire with the word “asbestos” on its reels. The decedent testified it was even on
       the cable and its jacket. Lageman and Kothe testified that defendant never place the word
       “asbestos” on its cable, jackets, or reels. The jury heard the evidence and passed upon the
       credibility of the witnesses and believed the plaintiff’s witnesses over Lageman and Kothe.
       The defendant produced no records to substantiate its claim that the wire and cable sold to
       U.S. Steel during decedent’s tenure did not contain asbestos. But, most importantly, the
       decedent’s testimony illustrated that he was constantly replacing wire and cable at the plant.
       A reasonable jury could have found from the evidence that some of that wire probably was
       decades old in origin and manufactured by defendant’s companies with asbestos and that the
       decedent was exposed to that process for years. The other issue for the jury was whether the
       asbestos in the wire and cable caused the decedent’s mesothelioma and subsequent death. On
       this issue the evidence was also sufficient to support the jury’s verdict.
¶ 47       Defendant claims that the plaintiffs could not prove causation because no witness
       testified as to the quantity of asbestos fibers released when the decedent stripped the wires
       and cables. However, defendant does not cite any authority which would require this type of
       testimony, and the exactitude of providing the quantity of asbestos fibers released could be
       an impossibility because the exact amount of wire or cable stripped in a day probably varied
       and the amount of asbestos released into the atmosphere would also vary. In addition, the
       decedent did his shredding in an enclosed shanty where he testified he had difficulty in
       breathing and that the dust from the shredding process attached to his clothing and hair.
       There did not appear to be much of an atmosphere for the dust to release into. When a
       proponent of any argument fails to offer supporting legal authority or “any reasoned
       argument,” the proponent of the argument waives consideration of the argument. Roiser v.
       Cascade Mountain, Inc., 367 Ill. App. 3d 559, 568 (2006).
¶ 48       It appears that defendant’s theory in this case is that the quantity of asbestos fibers
       released from the stripped wires and cable produces a small amount of asbestos dust that
       could not cause mesothelioma. However, though the defendant has no burden to prove
       anything, there was no expert testimony presented that supported defendant’s position. It was
       plaintiff’s burden to introduce sufficient evidence to establish that defendant caused the
       mesothelioma. Nolan v. Weil-McLain, 233 Ill. 2d 416, 434 (2009).
¶ 49       The “substantial factor” test used to establish causation requires the defendant’s conduct
       to be responsible for producing the plaintiff’s injury. Thacker, 151 Ill. 2d at 355. As we
       previously explained, to determine if asbestos exposure is a substantial factor in causation,
       the “frequency, regularity and proximity” test may be used, which states that a plaintiff can
       show exposure to defendant’s asbestos by proving that: (1) plaintiff “regularly worked in an
       area where the defendant’s asbestos was frequently used”; and (2) the injured plaintiff
       worked “sufficiently close to this area so as to come into contact with the defendant’s
       product.” Thacker, 151 Ill. 2d at 359.
¶ 50       Because of the problems associated with proving one’s present condition was caused by
       past exposure to a product, Illinois courts have not required a finding of the exact quantity
       of asbestos fibers a decedent was exposed to. Thacker v. UNR Industries, Inc., 213 Ill. App.
       3d 38, 40-41 (1991) (citing Wehmeier v. UNR Industries, Inc. 213 Ill. App. 3d 6 (1991)).
       Instead, the plaintiffs in asbestos cases must show “the frequency of the use of the product

                                               -11-
       and the regularity or extent of the plaintiff’s employment in proximity thereto.” (Internal
       quotation marks omitted.) Wehmeier, 213 Ill. App. 3d at 29.
¶ 51       In the case at bar, the decedent testified that he worked with Anaconda wire and cable
       containing asbestos from 1955 to 1984 at U.S. Steel. He was diagnosed with mesothelioma
       in March 2008. The decedent testified that he stripped cable every day and would take the
       scrap cable out to the salvage yard and use shredders to strip the cable. He would first shave
       off the insulation that covered the wires in the cable to save the copper core for salvage. His
       cable stripping work took place in a shanty where the shredding machine was located. During
       the shredding process, the shanty became so dusty that he “couldn’t breathe.” The dust from
       the cable shredding would cover him from head to toe, and the dust attached onto his clothes
       and hair. In addition, the decedent testified that as part of his maintenance duties he would
       repair industrial wire, which involved stripping the wire and installing lug nuts and cleaning
       the end of the cable with a knife when the cable burned up, and again removing the
       insulation. These processes also created dust as well. When decedent pulled the wires and
       cable through conduit, dust was also created because debris would accumulate in the conduit
       and created dust when the cable was pulled. In addition, Kothe testified that in the pulling
       process the casings on the cable can be damaged. Dr. Dikman’s testimony in a hypothetical
       question, which included the evidence most favorable to the plaintiff, produced sufficient
       evidence of causation. Dr. Dikman opined that the decedent’s exposure to the asbestos wire
       and cable “would be a contributing factor, a cause.” Dr. Dikman also testified that the
       exposure to asbestos can be found in the lung area 50 years after exposure. Dr. Brody
       confirmed that evidence of asbestos exposure can be found in dead people decades after their
       deaths. Asbestos exposure can take many years before the disease is diagnosed. The disease
       and the cause of death here are not disputed.

¶ 52                                      Motion for a New Trial
¶ 53        Next, we must determine whether the trial court erred in denying defendant’s motion for
       a new trial. “If the trial judge, in the exercise of his discretion, finds that the verdict is against
       the manifest weight of the evidence, he should grant a new trial; on the other hand, where
       there is sufficient evidence to support the verdict of the jury, it constitutes an abuse of
       discretion for the trial court to grant a motion for a new trial.” Maple, 151 Ill. 2d at 456. A
       court’s ruling on a motion for a new trial will not be reversed except in those instances where
       it is affirmatively shown that it clearly abused its discretion. Maple, 151 Ill. 2d at 455.
¶ 54        In determining whether the trial court abused its discretion, the reviewing court should
       consider whether the jury’s verdict was supported by the evidence and whether the losing
       party was denied a fair trial. Maple, 151 Ill. 2d at 455. A verdict is contrary to the manifest
       weight of the evidence only when the opposite conclusion is clearly evident or the verdict
       is unreasonable, arbitrary, and not based on the evidence. Bosco v. Janowitz, 388 Ill. App.
       3d 450 (2009). We have already discussed that the jury verdict was supported by the
       evidence and we cannot say that an opposite conclusion is clearly evident or that the verdict
       is unreasonable, arbitrary, and not based on the evidence. Therefore, we will consider
       whether any of defendant’s claims of error entitles it to a new trial.


                                                   -12-
¶ 55        In the case at bar, the trial court barred defendant from introducing evidence that the
       defendant was in compliance with OSHA regulations. The defendant indicated that it desired
       to call Dr. Victoria Argento, a professional engineer. The trial court barred defendant from
       showing that it complied with OSHA regulations finding such evidence applied only to
       employer-employee relationships and was thus irrelevant and immaterial. The defense
       advised the trial court that it would prepare a stipulation to be used as an offer of proof, but
       never presented the stipulation or an offer of proof in any other form. However, while the
       jury was deliberating, the defendant filed a motion in limine on the subject matter, and the
       trial court sustained plaintiff’s objection to its timeliness.
¶ 56        Raymond Scott, the electrician, corroborated decedent’s testimony that by stripping the
       cables, dust was produced and that the workers who stripped these cables were exposed to
       the dust on a daily basis.
¶ 57        Erich Kothe, the engineer employed by Anaconda, corroborated plaintiff’s claim that
       asbestos fibers were released into the air when Anaconda wire was stripped. Regis Lageman,
       defendant’s corporate representative, admitted that defendant is responsible for Anaconda’s
       and Continental’s wire that contained asbestos.
¶ 58        Plaintiff’s retained expert, Dr. Steven Dikman, a pathologist, testified in a hypothetical
       question that since the decedent had worked around asbestos materials for many years that
       were manufactured by the defendant and had inhaled dust containing asbestos, defendant’s
       products would have been a contributing cause of his mesothelioma and death.
¶ 59        In addition, plaintiff’s second retained expert, Dr. Arnold Brody, who holds a Ph.D. in
       cell biology and is currently a professor of molecular and biomedical sciences, opined that
       all types of asbestos, including chrysotile asbestos, cause mesothelioma. Dr. Brody rejected
       defendant’s claim that people cannot breathe in chrysotile asbestos, the type used in
       defendant’s products, as “nonsense.” Defendant presented no expert witnesses.
¶ 60        There was more than sufficient evidence for the jury to find that the decedent was
       exposed to defendant’s cable and wire containing asbestos and that the asbestos fumes he
       was exposed to was a cause of his mesothelioma and death.

¶ 61                                      OSHA Regulations
¶ 62        On appeal, defendant claims that the trial court abused its discretion by excluding
       evidence of OSHA’s asbestos regulation and as a result Ericsson was prejudiced by its
       inability to use the regulation to show that any fiber released was within permissible
       exposure limits.
¶ 63        When a motion in limine is granted or when an objection is sustained barring the use of
       intended evidence, “the key to saving for review an error in the exclusion of evidence is an
       adequate offer of proof in the trial court.” Snelson v. Kamm, 204 Ill. 2d 1, 23 (2003). An offer
       of proof informs the trial court, opposing counsel, and the reviewing court of the nature and
       substance of the evidence sought to be introduced. K4 Enterprises, Inc. v. Grater, Inc., 394
       Ill. App. 3d 307 (2009).
¶ 64        As an initial matter, since defendant did not present an offer of proof or to what


                                                -13-
       regulations it wanted to offer, it waived the issue. However, it tells us in its brief what it
       intended to offer and if that had been preserved our decision would still be to affirm the trial
       court on this issue.
¶ 65        The trial court has sound discretion when determining the admissibility of evidence, and
       its decision will not be overturned on appeal absent a clear abuse of discretion. Sobczak v.
       Flaska, 302 Ill. App. 3d 916, 929 (1998). “A trial court abuses its discretion only when no
       reasonable person would agree with its decision.” Simich v. Edgewater Beach Apartments
       Corp., 368 Ill. App. 3d 394, 411 (2006) (citing Dawdy v. Union Pacific R.R. Co., 207 Ill. 2d
       167, 177 (2003)).
¶ 66        Defendant claims that OSHA’s asbestos regulation applies to manufacturers and
       therefore, the trial court erred in finding that it applies only to the employer-employee
       relationship. However, defendant cites no case law that identifies instances where the OSHA
       asbestos regulation was applied to a manufacturer.2 Conversely, the plaintiffs cite cases from
       several other jurisdictions that held manufacturers, who are not employees, are not regulated
       under OSHA. See Merritt v. Bethleham Steel Corp., 875 F.2d 603 (7th Cir. 1989); Jeter v.
       St. Regis Paper Co., 507 F.2d 973 (5th Cir. 1975); Johnson v. Koppers Co., 524 F. Supp.
       1182 (N.D. Ohio 1981); Cochran v. International Harvester Co., 408 F. Supp. 598 (W.D.
       Ky. 1975).
¶ 67        Moreover, OSHA’s asbestos regulation under 29 C.F.R. § 1910.1001 (2009) references
       only the duties that an employer has to his employee, not the duties of a manufacturer. For
       example, section 1910.1001(c) states that the “employer shall ensure that no employee is
       expose to an airborne concentration of asbestos in excess of 0.1 fiber per cubic centimeter
       of air.” 29 C.F.R. § 1910.1001(c). “Employers who are manufacturers” are discussed in the
       OSHA asbestos regulation; however, section 1910.1001(j)(5) clarifies that employers who
       are manufacturers of asbestos products must comply with OSHA’s hazard communication
       standard at section 1910.1200(g) as opposed to the OSHA asbestos regulation that Ericsson
       sought to admit into evidence.
¶ 68        Under 29 C.F.R. §§ 910.2(c) through (d) (2010), OSHA defines employer as “a person
       engaged in a business affecting commerce who has employees” and employee as “an
       employee of an employer who is employed in a business of his employer which affects
       commerce.” Since decedent worked for U.S. Steel, it would be considered the decedent’s
       employer, not defendant. Therefore, the OSHA asbestos regulations would speak only to the
       relationship between U.S. Steel and the decedent.
¶ 69        Since the OSHA asbestos regulations do not apply to defendant, evidence of the
       regulations is irrelevant, and therefore, its exclusion was proper and not prejudicial to the
       defendant. We cannot say that no reasonable person would agree with the trial court.




               2
               The cases cited by defendant speak to manufacturer negligence generally, but do not pertain
       to OSHA specifically. Gelsumino v. E.W. Bliss Co., 10 Ill. App. 3d 604 (1973); Moren v. Samuel L.
       Langston Co., 96 Ill. App. 2d 133 (1969).

                                                  -14-
¶ 70                                 Improper Closing Argument
¶ 71        On appeal, defendant claims that the trial court erred in failing to grant a new trial,
       because plaintiffs improperly referenced defendant’s corporate wealth in closing arguments.
       Specifically, after plaintiffs asked the jury to award damages within the range of $7 to $14
       million, plaintiffs said, “It’s a total win for this corporation if you don’t come back with a
       substantial verdict. It’s an absolute win.”
¶ 72        Attorneys are afforded wide latitude during closing argument and may comment and
       argue on the evidence and any inference that may be fairly drawn from that evidence.
¶ 73        Improper comments by counsel constitute reversible error only where the comments are
       so prejudicial as to deprive the other party of the right to a fair trial. Issues concerning the
       prejudicial effect of comments made during closing argument are within the sound discretion
       of the trial court, and determinations regarding such issues will not be reversed absent a clear
       abuse of discretion.
¶ 74        In determining whether there has been an abuse of discretion we may not substitute our
       judgment for that of the trial court, or even determine whether the trial court exercised its
       discretion wisely. Chakos v. Illinois State Toll Highway Authority, 169 Ill. App. 3d 1018,
       1029 (1988).
¶ 75        Improper closing arguments require reversal only when the comments resulted in
       substantial prejudice to the opposing party. Ramirez v. City of Chicago, 318 Ill. App. 3d 18,
       26 (2000). However, generally, when an improper statement is made, if “the trial court
       sustains a timely objection and instructs the jury to disregard the improper comment, the
       court sufficiently cures any prejudice.” Willaby v. Bendersky, 383 Ill. App. 3d 853, 862
       (2008).
¶ 76        Accordingly, the trial judge’s timely response here to the plaintiffs’ closing statement
       effectively cured any prejudicial effect it may have generated. Following defendant’s
       immediate objection, the trial judge sustained the objection and admonished the jury by
       saying, “What is a win or a loss I think is irrelevant. What is relevant is if you find that the
       defendant is liable then the plaintiffs are entitled to be fairly [compensated] for their losses.”
       In immediately instructing the jury to disregard plaintiffs’ improper statement, the trial court
       took the necessary steps to ensure defendant a fair trial. Therefore, the trial court was within
       its discretion to deny defendant’s motion for a new trial on the ground of an improper closing
       statement, because any prejudicial effect from the improper statement was cured.

¶ 77                      Illinois Supreme Court Rule 213 Disclosure
¶ 78       On appeal, defendant claims that the trial court erred by failing to exclude Dr. Dikman’s
       testimony when his Rule 213 disclosure did not indicate he would testify that plaintiff’s
       exposure to the asbestos in Ericsson’s wires and cables was a cause that contributed to the
       decedent’s mesothelioma. Defendant claimed Dr. Dikman’s Rule 213 written disclosure did
       not give adequate notice of his testimony because it did not contain any mention or show any
       understanding of wire and cable.
¶ 79       The admission of evidence pursuant to Rule 213 is within the sound discretion of the trial


                                                 -15-
       court and the court’s ruling will not be disturbed absent an abuse of discretion. Sullivan v.
       Edward Hospital, 209 Ill. 2d 100, 109 (2004). Rule 213 disclosure requirements are
       mandatory and subject to strict compliance by the parties. Sullivan, 209 Ill. 2d at 109.
¶ 80       However, the failure to comply with Rule 213 does not automatically require the
       exclusion of the noncomplying party’s witnesses or testimony. Our supreme court has held
       that in determining whether the exclusion of a witness or testimony is a proper sanction for
       nondisclosure, the court “must consider” the following factors: (1) the surprise to the adverse
       party; (2) the prejudicial effect of the testimony; (3) the nature of the testimony; (4) the
       diligence of the adverse party; (5) the timely objection to the testimony; and (6) the good
       faith of the party calling the witness. Sullivan, 209 Ill. 2d at 110.
¶ 81       First, we must determine whether there was a violation of Rule 213. Dr. Dikman’s
       deposition was not taken by defendant in this case and defendant had the right to take his
       deposition to determine all of his opinions.3 However, plaintiff filed a Rule 213(f) written
       disclosure which stated in part:
                     “Dr. Dikman is expected to testify by hypothetical question as to concepts such
                as latency and injury and causation.
                                                 ***
                     Dr. Dikman is further expected to be able to testify concerning the circumstances
                under which exposure to asbestos may be associated with mesothelioma, and will
                testify concerning the results of his own experiences, the medical and scientific
                literature, and existing epidemiologic studies concerning associations between
                exposure to asbestos and the mortality and/or incidence of some forms of cancer.
                                                 ***
                     Dr. Dikman is also expected to testify as to the specific requirements necessary
                for an exposure to be considered a ‘substantial contributing factor.’ Dr. Dikman will
                also testify as to hypothetical exposures based on the history of the plaintiff’s
                exposure to asbestos and the potential of those exposures to cause [mesothelioma.
                The hypothetical questions will be based upon the product identification deposition
                and evidentiary deposition of plaintiff, as well as answers to interrogatories of
                defendants for asbestos-containing products.”
¶ 82       Defendant claimed a Rule 213 violation after Dr. Dikman was asked the following
       question:
                     “Q. Doctor, I want to ask you this question. Dr. Dikman, the Jury has heard the
                testimony of Mr. Richard Campbell. I want you to assume that Mr. Campbell worked
                with industrial-size Anaconda and Continental asbestos-containing wire and cable
                starting in 1974 and going through into 1984 while at U.S. Steel. I want you to
                further assume that Mr. Campbell and others in close proximity to him performed the
                following activities, cut this wire and cable, skimmed this wire and cable to make
                connections, and fed this wire and cable through a stripping machine which created


              3
               Dr. Dikman’s deposition was taken in the Scott case.

                                                -16-
              visible dust which was swept up. [He] and others in close proximity to him
              performed all of these activities on a regular and continuous and frequent basis. Dr.
              Dikman, I want you to further assume that based on Ericsson corporation’s sworn
              interrogatory answers, corporate representative testimony, Ericsson’s documents, and
              Ericsson’s corporate admissions that there is asbestos-containing wire released as
              asbestos fibers when cut and stripped. I further want you to assume that this process
              created dust that he saw with his own eyes, that the dust got on his clothes, in his
              hair, and in his car, that he breathed that dust into his lungs on a regular and
              continuous and frequent basis for many years.
                   Doctor, based on your medical training, scientific, and medical experience and
              research, in particular your training and experience with asbestos-related diseases, do
              you have any expert opinion regarding whether Mr. Richard Campbell’s occupational
              exposure to the Anaconda and Continental wire and cable was a cause that
              contributed to his mesothelioma in addition to other occupational asbestos
              exposures?
                   DEFENSE COUNSEL: Your Honor, objection, foundation, improper
              hypothetical, and Rule 213.
                   THE COURT: Sidebar. I’m sorry. Before we do that, foundation and relevancy?
              Did we discuss the 213 aspect–
                   DEFENSE COUNSEL: We did, your Honor.
                   THE COURT: –or are you raising that for the first time right now?
                   DEFENSE COUNSEL: It’s not being raised for the first time.
                   THE COURT: Pardon?
                   DEFENSE COUNSEL: I’m raising it, your Honor, yes, but–
                   THE COURT: Did we discuss that last week?
                   DEFENSE COUNSEL: We did discuss I think Rule 213.
                   THE COURT: And I ruled on it. Then I’ll overrule your objection at this time
              based upon my rulings on Motions in Laminae [sic]; that means motions that were
              heard before the commencement of the trial. You may answer, Doctor.
                   WITNESS: Yes, that exposure would be a contributing factor, a cause.”
¶ 83      At the time of defendant’s motion in limine to bar Dr. Dikman’s testimony, defendant
       made the following objection after plaintiff started the hypothetical question at issue here.
                   “DEFENSE COUNSEL: Yes, your honor, we have an objection based upon 213.
              We do not think that we were adequately disclosed of the opinions, the factual basis
              for the opinions, and the conclusions of Dr. Dikman in the Scott and Campbell cases.
              So yes, we have an objection as we have disclosed a number of times before.”
¶ 84      The crux of defendant’s objection was the use of the words, “exposure to Anaconda wire
       and cable was a contributing cause of [plaintiff’s] disease.”
¶ 85      We believe that plaintiff’s written disclosure adequately disclosed what Dr. Dikman
       answered in the hypothetical question. The exact words that were used in the question and


                                               -17-
       answer need not be specifically set out in a written disclosure when the subject matter is
       adequately disclosed in written discovery. Defendant chose not to take the doctor’s
       deposition when it had the right to do so to discover with exactitude what he was going to
       say.
¶ 86        However, even if we found a Rule 213 violation, we would still find that the trial court
       did not abuse its discretion in overruling defendant’s objection by utilizing the six Sullivan
       factors.
¶ 87        First, there was no surprise to defendant. It had Dr. Dikman’s Rule 213(f) written
       disclosure that indicated that the witness would testify to a hypothetical question to
       determine causation. It knew that a proper hypothetical question had to be based on the
       evidence and that plaintiff’s evidence disclosed decedent’s exposure to cable and wire
       manufactured by defendant for a long period of time that contained asbestos. It knew that the
       witness had opined that all types of asbestos cause mesothelioma. It took Dr. Dikman’s
       deposition in the Scott case, which was a similar case, and was well aware of his opinions.
       Defendant knew that Dr. Dikman had traveled throughout the country testifying in asbestos
       cases for plaintiffs and finding causation in similar cases.
¶ 88        Second, Dr. Dikman’s testimony was not a surprise and therefore not prejudicial to
       defendant as the witness was disclosed as a controlled expert who would render a positive
       opinion on causation from a hypothetical question. It further knew from the hearing on its
       motion in limine to bar, before the trial, the scope of the question that plaintiff was going to
       ask and made no attempt to obtain testimony from a controlled expert on its own behalf to
       counter Dr. Dikman’s testimony. In addition, it knew the trial court was going to allow the
       hypothetical question prior to trial, when its motion in limine was denied.
¶ 89        Third, defendant knew that Dr. Dikman was a controlled expert who would opine on the
       asbestos or effects of asbestos and its causation to plaintiff’s mesothelioma. The fact that the
       written disclosure did not use the words “wire and cable” was not a substantial deviation
       from what was given to defendant in the disclosure.
¶ 90        Fourth, there was a lack of diligence on the part of defendant in not taking Dr. Dikman’s
       deposition and in not obtaining its own controlled expert to counter his opinions. Fifth, the
       objection by the defendant was timely, and sixth, we cannot say that the party calling the
       witness was not in good faith, as all of the facts indicate good faith.
¶ 91        We cannot find that the trial court abused its discretion in denying defendant’s motion
       in limine and later in overruling defendant’s objection to the hypothetical question asked to
       Dr. Dikman.

¶ 92                                         CONCLUSION
¶ 93       The trial court properly denied defendant’s motion for judgment notwithstanding the
       verdict or, in the alternative, for a new trial. The OSHA regulations were properly excluded,
       any improper statements during closing arguments were cured by the trial court and no
       prejudice resulted, and plaintiff did not violate Illinois Supreme Court Rule 213.



                                                -18-
¶ 94   Affirmed.




                   -19-